Citation Nr: 0329868	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, initially assigned a 20 percent rating.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from August 1990 to May 1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 RO rating decision that 
granted service connection for a low back disability and 
assigned a 10 percent rating, effective in September 1995.  

In April 1998, the Board remanded the case to the RO for 
additional development.  

An August 1998 RO rating decision increased the evaluation 
for the low back disability from 10 to 20 percent, effective 
in September 1995.  The veteran continues to disagree with 
the evaluation assigned for the low back disability.  

Inasmuch as a higher evaluation is potentially available, and 
the issue of an increased evaluation for the service-
connected low back disability was already in appellate status 
at the time of the August 1998 RO rating decision, the Board 
will consider entitlement to an increased evaluation for the 
low back disability for the entire period.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The record does not 
show that the veteran has been provided with such notice.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  

The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

The regulations for the evaluation of a low back disability 
also were amended, effective as of September 26, 2003.  68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPEC 3-2000.  

A review of the record reveals that the RO did not consider 
the amended regulations in the evaluation of the veteran's 
low back condition.  Under the circumstances, it is the 
judgment of the Board that the veteran should undergo a VA 
compensation examination to determine the severity of this 
disability.  

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, the veteran should be advised 
of the evidence needed to substantiate 
his claim for an increased evaluation for 
the service-connected low back condition.  
This notice should advise him of the 
evidence that he must submit and of the 
evidence VA will attempt to obtain.  

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his service-connected low 
back disability.  All indicated testing 
should performed in this regard.  The 
examiner should opine on the severity of 
the low back disability, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the low back.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the examiner 
and reviewed prior to the examination.  

The examiner should also express an 
opinion as to whether the veteran has any 
neurological deficits or incapacitating 
episodes associated with his low back 
condition.  If the veteran has 
incapacitating episodes, the number and 
total duration of such episodes should be 
noted.  

3.  After the above development, the RO 
should review the claim for a higher 
rating for the low back disorder.  This 
review should consider the amended 
regulations for evaluation of a low back 
condition.  If action remains adverse to 
the veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and the representative.  They should 
be afforded the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.  


_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



